Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 9/2/22.  As directed by the amendment: claims 1, 12-13, and 20 have been amended, claim 22 has been added, and no claims have been cancelled.  As such, claims 1-3, 5-17, and 19-22 are pending in the instant application.

Claim Objections
Claim 20 is objected to because of the following informalities:  the language “apply a second attachment to” (line 23-24) is objected to as the second attachment has already been set forth in the claim in line 21; Examiner suggests amending to read –apply the second attachment to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the user" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second period of time" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-17 and 21 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 8-9, 11, 13, 16-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (10,314,762) in view of Dematio et al. (2014/0207032), Mills (2017/0156975), Brenner et al. (2008/0243041), Goldstein (2018/0008512), and Davis et al. (2021/0085555).
Regarding claim 1, Marton shows a percussive therapy device (see abstract and Fig. 1 for example) which includes a housing 110, an electrical source (battery assembly 132/214, see col. 7 ln. 37-41 and col. 8 ln. 50-67 for example), a motor positioned within the housing (motor assembly 124 with motor 310, see col. 9 ln. 57-67 and Fig. 1-3), a switch for activating the motor (see Fig. 4B, switch 162, col. 7 ln. 65, col. 23 ln. 4-37 for example), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 3 and 14, push rod assembly 126/514, col. 7 ln. 33-36 for example), a first attachment connected at a distal end of the push rod assembly (see Fig. 3 showing first attachment 516 connected to distal end of push rod assembly 514, see also Fig. 20-22 showing additional attachments), and a routine controller configured to initiate the motor (see col. 7 ln. 63, controller 160 which includes motor controller 1050, col. 23 ln. 4-37 which initiates a protocol for actuation of the device at certain speeds which is a routine).  Marton discloses wirelessly connecting the massage device to a remote electronic device via a software application (see col. 37 ln. 38 through col. 39 ln. 19), but is silent as to the controller receiving initiating instructions from the remote device by a user using the remote device to initiate the routine; however, Dematio teaches a similar massage device where the massage therapy/protocol is initiated by a user via input to an application interface and touch screen of a remote electronic device (see Dematio para. 0080, 0085, and 0087 for example, Fig. 2 remote electronic device 204 and massage device 202, Fig. 3A & B remote electronic device 302 and massage device 304 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marton device’s remote electronic device to be configured to initiate operation of the massage device via user input, as taught by Dematio, in order to provide a remote control to the massage device and an alternative means to actuation of the massage device.  The now modified Marton device is silent as to the automated routine including at least first and second steps, the first step automatically initiated by the routine controller which is for application of the first attachment at a first speed during a first period of time, the second step automatically initiated after the first time period has elapsed and is for application at a second speed for a second period of time, the second speed being different that the first speed and which speed change from the first to the second speed occurs automatically.  However, Mills teaches a massage device which operates based on automated routines initiated by a user and including multiple steps (see Mills para. 0024-0025, para. 0024 in particular discloses “massage programs including combinations of massage effects, intensities, speeds …” thus a routine with at least first and second steps having different massage speeds) and Brenner teaches a massage device which includes automatic changing of massage speeds after elapsed time in a massage program having multiple steps (see Brenner para. 0046, speed being a setting of the device which changes and the controller being programmed to automatically change the settings as time elapses and thus changes the speed automatically after the elapsed time).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device’s massage routine to include at least first and second steps which operate at first and second different reciprocating speeds for first and second periods of time, as taught by Mills, and for the change in speeds to be done automatically, as taught by Brenner, in order to provide variability to the massage routine being delivered to the user (varied massage speeds) and in order to simplify application of the routine (automatic changing of massage speeds).  The now modified Marton device is silent as to the automated routine including prompting application of the first attachment to a first body part by displaying by displaying user instructions via a screen on the therapy device or the software application on the remote device; however, Goldstein teaches a massage/therapy device which includes providing user instructions to a user, via a software application on a remote device, on how to use the device and includes multi-step routines to apply the device to a first body part for a first period of time and to a second body part for a second period of time (see Goldstein para. 0079 which discloses providing a kit including instructions for using the device in the form of a smart phone, tablet, etc. via a program (e.g. an app), para. 0100-0101 disclosing providing instruction for applying the device to a body part for a period of time and then to another body part for another period of time; see also Fig. 20-21, and Fig. 24-28 which disclose various types of multi-step routines, para. 0104 also disclosing prompting user to move to a different body area after first period of time has lapsed). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device’s routine to include providing user instructions, via display on a screen of the device or a software application on the remote device, during the automated routine and instruction to massage a different body part of the user, as taught by Goldstein, in order to provide the user guidance on proper use of the device to enhance the therapy and provide multiple areas on the body with the massage.  The now modified Marton device provides prompts for application of a first attachment to a first body part and prompts for application of a first attachment or second attachment to a second body part (see Goldstein para. 0100-0101 and Fig. 20-21, and Fig. 24-28 which discloses application at multiple body parts, Marton Fig. Fig. 20-22 and col. 17 ln. 5-44 disclosing various attachments, Goldstein para. 0079 disclosing providing user instructions via step-by-step instructions including text, images, and video provided on a smart phone for example which includes prompts and such forms of user instructions prompt the user to use the device correctly).  Although the modified Marton device discloses step-by-step instructions in the form of a video on a smart phone for example (Goldstein para. 0079), the modified Marton device does not explicitly disclose that these prompts/user instructions for application of the attachments at the body parts are being done in real time during the steps of the automated routine (although a user would be capable of watching the video instructions while also performing the routine at the same time, a user could also view the video instruction in its entirety and then perform the routine).  However, Davis teaches a self-administered therapy system/method which includes therapy protocols that include step-by-step instructions followed by the user in real-time (see Davis para. 0043).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device’s user instruction/prompts to be provided in real-time during the therapy routine, as taught by Davis, in order to provide a therapy protocol that can instruct the user, step-by-step during the routine on how to properly perform the therapy routine (Davis para. 0043).  Thus the modification in view of Davis takes the prompting of application of first/second attachments to first and second body parts of Goldstein and Marton, and the actual reciprocation/application of treatment to the body parts and coordinates them such that they both happen in real-time.
Regarding claim 2, the modified Marton device‘s first step includes user instruction to apply the first attachment to the first body part along a first treatment path on the first body part and the second step includes applying the first or second attachment to the second body part for the second period of time along a second treatment path (see Goldstein Fig. 21 which shows movement along a treatment paths, Fig. 24-28 and paras. 0090-0095 show/describe movement along treatment paths at various body parts of the user).
Regarding claim 5, the modified Marton device, during the first step the routine controller provides user instruction to connect the first attachment on the distal end of the push rod assembly and during the second step the routine controller provides user instruction to connect the second attachment on the distal end of the push rod assembly (see Marton Fig. 1 for example showing first attachment 516, the controller as modified in view of Goldstein and Davis to provide instructions to use which would include connecting the attachment on the distal end of the push rod assembly, Mills/Brenner to provide at least first and second steps with varied speeds, and further in view of Marton’s disclosure in Figs. 20-22 and col. 17 ln. 5-44 to provide using, and thus connecting, a second, different attachment).
Regarding claim 8, the modified Marton device’s user instructions are provided via an application on a remote device (see Goldstein 0079 which discloses providing a kit including instructions for using the device in the form of a smart phone, tablet; para. 0100-0101 disclosing providing user instruction).
Regarding claim 9, the modified Marton device further includes a wireless connection device (see Marton Fig. 35 and col. 37 ln. 38 through col. 39 ln. 19 which discloses connection of the device with a remote electronic device via wireless connection).
Regarding claim 11, the modified Marton device is configured to provide haptic feedback between the first and second time periods to prompt the user to move the attachment from the first to second body part (see Goldstein para. 0073 and 0104 for example).
Regarding claim 13, Marton discloses a percussive therapy device (see abstract and Fig. 1 for example) whose use includes a method of use including the steps of obtaining the percussive therapy device which includes a housing 110, an electrical source (battery assembly 132/214, see col. 7 ln. 37-41 and col. 8 ln. 50-67 for example), a motor positioned within the housing (motor assembly 124 with motor 310, see col. 9 ln. 57-67 and Fig. 1-3), a switch for activating the motor (see Fig. 4B, switch 162, col. 7 ln. 65, col. 23 ln. 4-37 for example), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 3 and 14, push rod assembly 126/514, col. 7 ln. 33-36 for example), a first attachment connected at a distal end of the push rod assembly (see Fig. 3 showing first attachment 516 connected to distal end of push rod assembly 514, see also Fig. 20-22 showing additional attachments), and a routine controller configured to initiate the motor (see col. 7 ln. 63, controller 160 which includes motor controller 1050, col. 23 ln. 4-37 which initiates a protocol for actuation of the device at certain speeds which is a routine), connecting the device to a software application on a remote electronic device that includes a screen via a wireless connection device (see Fig. 35-36 and col. 37 ln. 38 through col. 39 ln. 19) and massaging the first body part using the first attachment (note the ordinary use of the device is applying it to and massaging a body part, see col. 1 ln. 65-67 for example).  Marton discloses wirelessly connecting the massage device to a remote electronic device via a software application (see col. 37 ln. 38 through col. 39 ln. 19), but is silent as to the controller receiving initiating instructions from the remote device by a user using the remote device to initiate the routine/control the operation of the device; however, Dematio teaches a similar massage device where the massage therapy/protocol is initiated by a user via input to an application interface and touch screen of a remote electronic device (see Dematio para. 0080, 0085, and 0087 for example, Fig. 2 remote electronic device 204 and massage device 202, Fig. 3A & B remote electronic device 302 and massage device 304 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marton method’s remote electronic device to be configured to initiate operation of the massage device via user input, as taught by Dematio, in order to provide a remote control to the massage device and an alternative means to actuation of the massage device.  The now modified Marton method is silent as to the automated routine including at least first and second steps, the first step automatically initiated by the routine controller which is for application of the first attachment at a first speed during a first period of time, the second step automatically initiated after the first time period has elapsed and is for application at a second speed for a second period of time, the second speed being different that the first speed and which speed change from the first to the second speed occurs automatically.  However, Mills teaches a massage device which operates based on automated routines initiated by a user and including multiple steps (see Mills para. 0024-0025, para. 0024 in particular discloses “massage programs including combinations of massage effects, intensities, speeds …” thus a routine with at least first and second steps having different massage speeds) and Brenner teaches a massage device which includes automatic changing of massage speeds after elapsed time in a massage program having multiple steps (see Brenner para. 0046, speed being a setting of the device which changes and the controller being programmed to automatically change the settings as time elapses and thus changes the speed automatically after the elapsed time).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton method’s massage routine to include at least first and second steps which operate at first and second different speeds for first and second periods of time, as taught by Mills, and for the change in speeds to be done automatically, as taught by Brenner, in order to provide variability to the massage routine being delivered to the user (varied massage speeds) and in order to simplify application of the routine (automatic changing of massage speeds).  The now modified Marton method is silent as to the automated routine including prompting application of the first attachment to a first body part by displaying by displaying user instructions via a screen on the therapy device or the software application on the remote device; however, Goldstein teaches a massage/therapy device which includes providing user instructions to a user, via a software application on a remote device, on how to use the device and includes multi-step routines to apply the device to a first body part for a first period of time and to a second body part for a second period of time (see Goldstein para. 0079 which discloses providing a kit including instructions for using the device in the form of a smart phone, tablet, etc. via a program (e.g. an app), para. 0100-0101 disclosing providing instruction for applying the device to a body part for a period of time and then to another body part for another period of time; see also Fig. 20-21, and Fig. 24-28 which disclose various types of multi-step routines, para. 0104 also disclosing prompting user to move to a different body area after first period of time has lapsed). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton method’s routine to include providing user instructions, via display on a screen of the device or a software application on the remote device, during the automated routine and instruction to massage a different body part of the user, as taught by Goldstein, in order to provide the user guidance on proper use of the device to enhance the therapy and provide multiple areas on the body with the massage.  The now modified Marton method provides prompts for application of a first attachment to a first body part and prompts for application of a first attachment or second attachment to a second body part (see Goldstein para. 0100-0101 and Fig. 20-21, and Fig. 24-28 which discloses application at multiple body parts, Marton Fig. Fig. 20-22 and col. 17 ln. 5-44 disclosing various attachments, Goldstein para. 0079 disclosing providing user instructions via step-by-step instructions including text, images, and video provided on a smart phone for example which includes prompts and such forms of user instructions prompt the user to use the device correctly).  Although the modified Marton method discloses step-by-step instructions in the form of a video on a smart phone for example (Goldstein para. 0079), the modified Marton method does not explicitly disclose that these prompts/user instructions for application of the attachments at the body parts are being done in real time during the steps of the automated routine (although a user would be capable of watching the video instructions while also performing the routine at the same time, a user could also view the video instruction in its entirety and then perform the routine).  However, Davis teaches a self-administered therapy system/method which includes therapy protocols that include step-by-step instructions followed by the user in real-time (see Davis para. 0043).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton method’s user instruction/prompts to be provided in real-time during the therapy routine, as taught by Davis, in order to provide a therapy protocol that can instruct the user, step-by-step during the routine on how to properly perform the therapy routine (Davis para. 0043).  Thus the modification in view of Davis takes the prompting of application of first/second attachments to first and second body parts of Goldstein and Marton, and the actual reciprocation/application of treatment to the body parts and coordinates them such that they both happen in real-time.  The now modified Marton method is silent as to in the second step of the routine, the controller reciprocating the second attachment; however, Marton teaches a number of different, second attachments (see Marton Fig. 20-22 and col. 17 ln. 5-44) and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton method to utilize a different, second attachment head in the second step, in view of Marton Fig. 20-22, and to provide instructions for such use (Goldstein and Davis), in order to provide a varying shaped treatment element for enhanced therapy (see Marton col. 17 ln. 5-44).
Regarding claim 16, the modified Marton method is such that after the first period of time has elapsed haptic feedback is provided indicating the second step is being initiated (see Goldstein para. 0073 for example), but is silent as to the haptic feedback coming from the electronic device; however, the modified Marton method’s electronic device is a smart phone (see Goldstein para. 0079, Marton Fig. 35 and col. 37 ln. 38 through col. 39 ln. 19) and it is well-known that such a device has haptic feedback capabilities.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton method to also include the haptic feedback, taught by Goldstein, to the user being provided via the electronic device in order to provide an additional source of feedback to the user to keep the user appraised of the therapy procedure, i.e. to ensure the user knows when to move to the second body part.
Regarding claim 17, the modified Marton method is such that after the first period of time has elapsed the percussive therapy device provides haptic feedback indicating that the second step is being initiated (see Goldstein para. 0073 for example).
Regarding claim 20, Marton shows a percussive therapy device (see abstract and Fig. 1 for example) which includes a housing 110, an electrical source (battery assembly 132/214, see col. 7 ln. 37-41 and col. 8 ln. 50-67 for example), a motor positioned within the housing (motor assembly 124 with motor 310, see col. 9 ln. 57-67 and Fig. 1-3), a switch for activating the motor (see Fig. 4B, switch 162, col. 7 ln. 65, col. 23 ln. 4-37 for example), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 3 and 14, push rod assembly 126/514, col. 7 ln. 33-36 for example), a first attachment connected at a distal end of the push rod assembly (see Fig. 3 showing first attachment 516 connected to distal end of push rod assembly 514, see also Fig. 20-22 showing additional attachments), and a routine controller configured to initiate the motor (see col. 7 ln. 63, controller 160 which includes motor controller 1050, col. 23 ln. 4-37 which initiates a protocol for actuation of the device at certain speeds which is a routine) and a software application configured to connect to the percussive therapy device (see col. 37 ln. 38 through col. 39 ln. 19).    Marton discloses wirelessly connecting the massage device to a remote electronic device via a software application and a wireless connection module (see col. 37 ln. 38 through col. 39 ln. 19), but is silent as to the controller receiving initiating instructions from the remote device by a user using the remote device to initiate the routine/control the operation of the device; however, Dematio teaches a similar massage device where the massage therapy/protocol is initiated by a user via input to an application interface and touch screen of a remote electronic device (see Dematio para. 0080, 0085, and 0087 for example, Fig. 2 remote electronic device 204 and massage device 202, Fig. 3A & B remote electronic device 302 and massage device 304 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marton device’s remote electronic device to be configured to initiate operation of the massage device via user input, as taught by Dematio, in order to provide a remote control to the massage device and an alternative means to actuation of the massage device.  The now modified Marton device is silent as to the automated routine including at least first and second steps, the first step automatically initiated by the routine controller which is for application of the first attachment at a first speed during a first period of time, the second step automatically initiated after the first time period has elapsed and is for application at a second speed for a second period of time, the second speed being different that the first speed and which speed change from the first to the second speed occurs automatically.  However, Mills teaches a massage device which operates based on automated routines initiated by a user and including multiple steps (see Mills para. 0024-0025, para. 0024 in particular discloses “massage programs including combinations of massage effects, intensities, speeds …” thus a routine with at least first and second steps having different massage speeds) and Brenner teaches a massage device which includes automatic changing of massage speeds after elapsed time in a massage program having multiple steps (see Brenner para. 0046, speed being a setting of the device which changes and the controller being programmed to automatically change the settings as time elapses and thus changes the speed automatically after the elapsed time).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device’s massage routine to include at least first and second steps which operate at first and second different speeds for first and second periods of time, as taught by Mills, and for the change in speeds to be done automatically, as taught by Brenner, in order to provide variability to the massage routine being delivered to the user (varied massage speeds) and in order to simplify application of the routine (automatic changing of massage speeds).  The now modified Marton device is silent as to the automated routine including prompting application of the first attachment to a first body part by displaying by displaying user instructions via a screen on the therapy device or the software application on the remote device; however, Goldstein teaches a massage/therapy device which includes providing user instructions to a user, via a software application on a remote device, on how to use the device and includes multi-step routines to apply the device to a first body part for a first period of time and to a second body part for a second period of time (see Goldstein para. 0079 which discloses providing a kit including instructions for using the device in the form of a smart phone, tablet, etc. via a program (e.g. an app), para. 0100-0101 disclosing providing instruction for applying the device to a body part for a period of time and then to another body part for another period of time; see also Fig. 20-21, and Fig. 24-28 which disclose various types of multi-step routines, para. 0104 also disclosing prompting user to move to a different body area after first period of time has lapsed). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device’s routine to include providing user instructions, via display on a screen of the device or a software application on the remote device, during the automated routine and instruction to massage a different body part of the user, as taught by Goldstein, in order to provide the user guidance on proper use of the device to enhance the therapy and provide multiple areas on the body with the massage.  The now modified Marton device provides prompts for application of a first attachment to a first body part and prompts for application of a first attachment or second attachment to a second body part (see Goldstein para. 0100-0101 and Fig. 20-21, and Fig. 24-28 which discloses application at multiple body parts, Marton Fig. Fig. 20-22 and col. 17 ln. 5-44 disclosing various attachments, Goldstein para. 0079 disclosing providing user instructions via step-by-step instructions including text, images, and video provided on a smart phone for example which includes prompts and such forms of user instructions prompt the user to use the device correctly).  Although the modified Marton device discloses step-by-step instructions in the form of a video on a smart phone for example (Goldstein para. 0079), the modified Marton device does not explicitly disclose that these prompts/user instructions for application of the attachments at the body parts are being done in real time during the steps of the automated routine (although a user would be capable of watching the video instructions while also performing the routine at the same time, a user could also view the video instruction in its entirety and then perform the routine).  However, Davis teaches a self-administered therapy system/method which includes therapy protocols that include step-by-step instructions followed by the user in real-time (see Davis para. 0043).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device’s user instruction/prompts to be provided in real-time during the therapy routine, as taught by Davis, in order to provide a therapy protocol that can instruct the user, step-by-step during the routine on how to properly perform the therapy routine (Davis para. 0043).  Thus the modification in view of Davis takes the prompting of application of first/second attachments to first and second body parts of Goldstein and Marton, and the actual reciprocation/application of treatment to the body parts and coordinates them such that they both happen in real-time.  The now modified Marton device is silent as to in the second step of the routine, the controller reciprocating the second attachment; however, Marton teaches a number of different, second attachments (see Marton Fig. 20-22 and col. 17 ln. 5-44) and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device to utilize a different, second attachment head in the second step, in view of Marton Fig. 20-22, and to provide instructions for such use (Goldstein and Davis), in order to provide a varying shaped treatment element for enhanced therapy (see Marton col. 17 ln. 5-44).
Regarding claim 21, the modified Marton device‘s first step includes user instruction to apply the first attachment to the first body part along a first treatment path on the first body part and the second step includes applying the second attachment to the second body part for the second period of time along a second treatment path (see Goldstein Fig. 21 which shows movement along a treatment path, Fig. 24-28 and paras. 0090-0095 show/describe movement along treatment paths at various body parts of the user).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton, Dematio, Mills, Brenner, Goldstein, and Davis as applied to claim 1 above, and further in view of Danby et al. (2015/0005682).
Regarding claim 3, the modified Marton device includes a screen on the percussive therapy device to display force/pressure applied by the device (see Marton col. 37 ln. 14-23) via a screen (see Goldstein para. 0079 and includes providing instructions on a phone, tablet etc. via a program (e.g. an app)) but is silent as to the user instructions being provided on a screen of the percussive therapy device; however, Danby teaches a similar percussive therapy device which includes a screen which displays information/instruction regarding the massage program (see Danby Fig. 1 and para. 0030 and 0065-0066, type of massage head to use being an instruction).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device’s instructions to be provided on a screen/display on the percussive therapy device, as taught by Danby, in order to provide an additional location for the display of instructions for the user to view and follow.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton, Dematio, Mills, Brenner, Goldstein, and Davis as applied to claim 5 above, and further in view of Calvert (7,041,072).
Regarding claim 6, the modified Marton device is silent as to during the first step providing instruction to grasp one of a first or second handle portion and during the second step providing instruction to grasp the other of the first or second handle portion; however, Calvert teaches a similar massage device which includes first or second handle portions which can be grasped in various ways depending on the type of treatment being given (see Calvert col. 4 ln. 25-28 and Fig. 1 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device to include grasping the handle in various ways and thus various portions, as taught by Calvert, and to provide instructions for such (Goldstein and Davis) in order to provide the user with guidance as to how to use the device to enhance the therapy provided to the user (via instructions and routine controller).

Claim(s) 7, 10, 12, 19, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton, Dematio, Mills, Brenner, Goldstein, and Davis as applied to claims 1 and 13 above, and further in view of Loghmani et al. (2018/0243158).
Regarding claim 7, the modified Marton device further includes a force meter that is configured to measure an applied force and display the force (see Marton col. 27 ln. 53 through col. 28 ln. 45, force meter 1552, col. 37 ln. 14-23), but is silent as to explicitly providing user instruction to maintain a first target force during the period of time; however, Loghmani teaches a similar device which measures applied force and provides user instruction to maintain a target force (see Loghmani para. 0045, 0061, and 0065 for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device to further include providing user instruction to maintain a target force during the period of time, as taught by Loghmani, in order to ensure the user is using the device correctly for therapeutic benefit.
Regarding claim 10, the modified Marton device’s first target force is within a first target force range and the routine controller provides the instruction to maintain the applied force within this range (see Loghmani para. 0065).
Regarding claim 12, the modified Marton device’s applied force is graphically displayed on a screen on the percussive therapy device or on an application on a remote device during the first period of time and the information that the applied force is within the target force range is configured to be provided to a user (see Loghmani para. 0045, 0061, 0065; Marton col. 37 ln. 14-23 for example).
Regarding claim 19, the modified Marton device’s target force range is shown on a screen of the percussive therapy device or on an application on a remote device (see Loghmani para. 0065, 0045, Marton col. 37 ln. 14-23 for example).
Regarding claim 14, the modified Marton method includes a force meter configured to measure an applied force (see Marton col. 27 ln. 53 through col. 28 ln. 45, force meter 1552, col. 37 ln. 14-23), but is silent as to explicitly providing user instruction to maintain a first target force during the period of time; however, Loghmani teaches a similar device which measures applied force and provides user instruction to maintain a target force range (see Loghmani para. 0045, 0061, and 0065 for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton method to further include providing user instruction to maintain a target force during the period of time, as taught by Loghmani, in order to ensure the user is using the device correctly for therapeutic benefit.
Regarding claim 15, the modified Marton method includes displaying the applied force on the screen during the first step (see Loghmani para. 0045, 0061, 0065; Marton col. 37 ln. 14-23 for example).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton, Dematio, Mills, Brenner, Goldstein, and Davis as applied to claim 1 above, and further in view of Weir et al. (2013/0133210).
Regarding claim 22, the modified Marton device is silent as to the device including an arm which can change its angular position relative to the housing such that the output shaft of the push rod assembly reciprocates along an axis that varies along with the angular position; however, Weir teaches  a similar device (note that percussive massage devices and reciprocating/jig-saws are structurally similar per the Rix prior art noted in the previous Office Action dated 7/22/20 on pg. 8) which includes an arm and a reciprocating output shaft which are able to change angular positions relative to the housing such that the axis of reciprocation can be varied (see Weir Fig. 1-6 for example, element 94 being the arm and 32 being the reciprocated output, both of which can have their angular position relative to housing 20 changed as can be seen in Figs. 4-6 in particular).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marton device to include an articulating arm and reciprocating output whose angular position relative to the housing can be changed, as taught by Weir, in order to provide various configurations of the device for reaching various body parts to be massaged.  Furthermore, it would also have been obvious to modify the now modified Marton device to include in the second step, display of user instructions to change the angular position of the arm (Weir) in view of Goldstein and Davis’ disclosure of providing step-by-step display of user instructions on how to use the device in real-time, in order to provide the user with further instructions on how to properly use the device to perform the therapy routine.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the current combination of applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.
Applicant’s argument that the modification in view of Danby in the rejection of claim 3 would have made Goldstein’s instructions unsuitable for their intended purpose as such a modification to move the display screen on the device would not have been visible to a user following Goldstein’s instructions for using the device on the face or neck (see pg. 12-13 of the response) is not well-taken.  Goldstein was relied upon for the teaching of providing user instructions on how to perform a massage therapy and for the general teaching that it is well-known in the art to provide massage to various different body parts.  The modification in view of Goldstein did not necessitate that the massage be performed on the face or neck and it is well-known in the percussive therapy art that percussions can be applied to many areas of the body such as the thigh, calf, arms, chest, etc. and providing the display screen on the percussive therapy device would not prevent a user from viewing the instructions when providing percussive massage to these parts of the body.  Furthermore, Goldstein teaches providing a visual indicator on the massage device which is visible to the user and notifies when its time to move to a different body part (see Goldstein para. 0104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cohen (2016/0338901) and Wicki (2019/0066833) each teach therapy systems which include instructions that provide step by step instructions on how to carry out the therapy/use the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785